Order entered December 9, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01455-CV

                    VENATOR MATERIALS PLC, ET AL., Appellants

                                           V.

   MACOMB COUNTY EMPLOYEES' RETIREMENT SYSTEM AND FIREMEN’S
            RETIREMENT SYSTEM OF ST. LOUIS, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-02030

                                        ORDER
       Before the Court is appellants’ unopposed December 5, 2019 motion for extension of

time to file their brief. We GRANT the motion and ORDER appellants’ brief due on or before

January 22, 2020.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE